Montgomery, Judge.
The facts in this case show the defendant in error to be a bona fide purchaser of the steamboats on which the lien has been attempted to be foreclosed, and that he became such before any attempt at foreclosure, without notice of the existence of the debts of his vendors now sought to be enforced against his property. The case, both as to fact and principle, seems to be identical with that of Rose & Company vs. Gray, 40 Georgia, 156, and must be controlled by it.
Judgment affirmed.